DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/06/2020 has been entered.

Status of claims
This office action is in response to the amendment received on 12/06/2020 and supplemental amendment received 1/08/2020.
Claims 1, 2, 5, 9 and 11-13 were amended.
Claim 10 was canceled.
Claims 18-20 were previously withdrawn.
Claim 21 was newly introduced.
Claims 1-9 and 11-21 are pending.
Claims 1-9, 11-17 and 21 were examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “the executing the particular one software component” in line 1. There is insufficient antecedent basis for this language in the claim. Specifically, independent claim 1 recites "transmitting the data to the particular one software component executing on the user device", in which "executing" merely describes the software component. Claim 8, however, attempts to further limit a step of "executing" (i.e. "the executing"), which is not positively required as a method step of independent claim 1.

Claim 11 is indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of “an electronic delivery platform comprising an application portal” or the combination of “an electronic delivery platform comprising an application portal” and “the user device”. If it is Applicants’ intent 


Claims 16 and 17 are indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality (see also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011). Evidence to support that claims 16 and 17 are drawn to a product includes the recitation of: “an electronic delivery platform for distributing a plurality of software components to a user device” (Independent claim 11, preamble). Conversely, evidence to support a position that the claims are drawn to a process includes: 

"wherein the application portal is operated by a party that is different than the one or more authorized software developers"(claim 17);
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 16 and 17 to be drawn to either a product or process. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 9-17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagpal et al. (US 2011/0082900 A1), in view of Huang et al. (US 2012/0060031 A1) and in view of Maher et al. (US 2007/0226790 A1).

With respect to claims 1 and 11, Nagpal et al. teach an electronic delivery platform for distributing a plurality of software components to a user device; and a method for operating an electronic delivery platform for distributing a plurality of software components to a user device (Systems and methods to store, retrieve, manage, augment and monitor applications on appliances) comprising: 


receiving a request, from the user device, for access to a particular one software component of the plurality of software components (see Fig. 2B, user initiates a session and selects application, steps 214-218, and paragraphs [0038]-[0043]; Fig. 4A, server receives user application request 420, paragraph [0058]); 
transmitting the particular one software component to the user device for execution in the controlled execution environment (see application downloaded with a security component or wrapper, paragraph [0044]; Fig. 3, paragraph [0053]; Fig. 4A, step 450, deploying application to the appliance 120, paragraph [0061]); 
receiving a request from the particular one software component for data (see Fig. 3, application running on the appliance 120 interacts with the server 140, paragraph [0057]; further communication between appliance 120 and server 140 may occur, paragraph [0062]). 

Nagpal et al. do not explicitly disclose a method and platform comprising: the data from a specified data provider; in response to receiving the request for data from 

However, Huang et al. disclose a method and platform (Secure video content provisioning using digital rights management) comprising: 
the data from a specified data provider (see Fig. 2, content provider server 240 paragraph [0016]; Fig. 7, request to download video content (block 705) and paragraph [0055]; "content distribution server 220 may communicate with content provider server 240 to obtain video content associated with the selection", paragraph [0059]); 
in response to receiving the request for data from the specified data provider, determining whether the specified data provider is authorized (see paragraph [0011]; content distribution server may use a key (e.g. a provider key) to decrypt video content received from content provider server 240, paragraph [0024], provider encryption, paragraph [0028]); and 
in response to determining that the specified data provider is an authorized data provider, transmitting the data to the particular one software component 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mobile DRM application as the mobile application as disclosed by Huang et al. in the method and platform of Nagpal et al., the motivation being to increase security by preventing that content downloaded by the application, intended for a particular device, be copied and/or transmitted to another (not authorized) device (see Huang et al., paragraph [0001]).

The combination of Nagpal et al. and Huang et al. does not explicitly disclose a method and platform comprising: the specified data provider is authorized by a particular one of the one or more authorized software developers associated with the particular one software component. 

However, Maher et al. disclose a method and platform (Systems and methods for managing and protecting electronic content and applications) comprising: 
the specified data provider is authorized by a particular one of the one or more authorized software developers associated with the particular one software component (see U.S. Pat. No. 5,892,900 incorporated by reference in paragraph [0025]; credentials securely associated with the packaged content, pre-approved sources, paragraphs [0043]-[0047]; Certified by attribute, paragraph [0075]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the certification service issued credentials associated with the packaged content from the provider as a precondition for rendering the content, in which the distribution server 220 of Huang "check(s) for the presence of the credential before sending the content to an approved application" as disclosed by Maher et al. in the method and platform of Nagpal et al. and Huang et al., the motivation being to enabling a wide range of disparate entities to certify applications, content and/or user and give system architects and/or application developers a level of control over the type of content used in their system or with their applications (see Maher et al., paragraphs [0022] and [0043]).

With respect to claims 2 and 12, the combination of Nagpal et al., Huang et al. and Maher et al. teaches all the subject matter of the method and platform as described above with respect to claims 1 and 11. Furthermore, Nagpal et al. disclose a method and platform wherein the authorized data provider is also the particular one of the one or more authorized software developers associated with the particular one software component (see "For example, a user may be one or more of a device and application User 110, an application approver (i.e., IT manager), or be permitted to upload applications (i.e., developer)" paragraph [0051]). 

With respect to claim 4, the combination of Nagpal et al., Huang et al. and Maher et al. teaches all the subject matter of the method as described above with respect to for a purchase of or a subscription to” are statements of intended use or field use and do not serve to differentiate the claims from the prior art. See MPEP 2114 II. in the interest of compact prosecution Nagpal et al. disclose a method further comprising: receiving one or more queries for a purchase of or a subscription to the particular one software component (see Figs. 5B and 5D, receiving query from developer, reviewing prior to performing a bulk purchase of the application, paragraphs [0067] and [0068]). 

With respect to claim 5, the combination of Nagpal et al., Huang et al. and Maher et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Nagpal et al. disclose a method further comprising: distributing the plurality of software components from an application portal (see Fig. 5A, typical User's 110 application marketplace, paragraph [0066]). 

With respect to claims 6 and 14, the combination of Nagpal et al., Huang et al. and Maher et al. teaches all the subject matter of the method and platform as described above with respect to claims 5 and 11. Furthermore, Huang et al. disclose a method and platform further comprising: distributing the data from a data center / a data center storing the data (see content distribution server 220, paragraph [0021]; Fig. 3, Memory/storage 330, paragraphs [0033] and [0034]). 

With respect to claims 7 and 15, the combination of Nagpal et al., Huang et al. and Maher et al. teaches all the subject matter of the method and platform as described 

With respect to claim 13, the combination of Nagpal et al., Huang et al. and Maher et al. teaches all the subject matter of the platform as described above with respect to claims 3 and 11. Furthermore, Nagpal et al. disclose the platform further comprising
monitoring the particular one software component that was transmitted to the user device (see "These applications may then be managed, functionally augmented, and monitored by the application management system", paragraph [0032]); and 
updating the particular one software component that was transmitted to the user device (see paragraphs [0033] and [0049]). 

With respect to claim 16, the combination of Nagpal et al., Huang et al. and Maher et al. teaches all the subject matter of the platform as described above with respect to claim 11. Furthermore, Nagpal et al. disclose a platform wherein an operator of the application portal identifies the one or more authorized software developers (see 
 
With respect to claims 21 and 17, the combination of Nagpal et al., Huang et al. and Maher et al. teaches all the subject matter of the method and platform as described above with respect to claims 6 and 11. Furthermore, Nagpal et al. disclose a method and platform wherein the application portal is operated by a party that is different than the one or more authorized software developers (see user with approving role (IT Manager), different than user with up-loader permission role (Developer), paragraph [0064]). 


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. (US 2011/0082900 A1), in view of Huang et al. (US 2012/0060031 A1), in view of Maher et al. (US 2007/0226790 A1), in view of .NET Framework 4 (NPL), in view of Naslund et al. (US 2005/0278787 A1)

With respect to claim 3, the combination of Nagpal et al., Huang et al. and Maher et al. teaches all the subject matter of the method as described above with respect to claim 2. The claim, however, recites non-functional descriptive material. Claim 3 recites “wherein the data is a stream of data”, which merely describes the type of data transmitted. According to MPEP 2112.01 III, for “method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists.” 
wherein the data is a stream of data (see "the content provider delivers the ordered digital content… either as downloaded data or streaming data", paragraph [0057];"there is no real difference between download and streaming", paragraph [0145]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the DRM agent's capabilities as disclosed by Naslund et al. in the method of Nagpal et al., Huang et al. and Maher et al., the motivation being to enabling usage of ordered digital content, regardless of the chosen transmission method (i.e. downloading or streaming) (see Naslund et al., paragraph [0014]. See also recited references [10]-[12]).



monitoring the particular one software component that was transmitted to the user device (see "These applications may then be managed, functionally augmented, and monitored by the application management system", paragraph [0032]); and 
updating the particular one software component that was transmitted to the user device (see paragraphs [0033] and [0049]). 


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. (US 2011/0082900 A1), in view of Huang et al. (US 2012/0060031 A1), in view of Maher et al. (US 2007/0226790 A1), in view of Naslund et al. (US 2005/0278787 A1) and in view of .NET Framework 4 (NPL).

With respect to claim 8, the combination of Nagpal et al., Huang et al., Maher et al. and Naslund et al. teaches all the subject matter of the method as described above with respect to claim 3. Even though the language “executing… employs a .Net Framework…” is directed to a not positively recited method step and therefore carries no patentable weight, in the interest of compact prosecution, while Nagpal et al. explicitly recite “an AppGuard normally comprises source code that has been compiled into executable code matching the requirements of the target device. Target device platforms include, but are not limited to, J2ME, Windows Mobile, Android, iPhone, and LiMo.”, The combination of Nagpal et al., Huang et al. and Maher et al. does not explicitly teach a method wherein the executing the particular one software component in the controlled execution environment employs a .NET Framework Client Profile resident on the user device. 
However, .NET Framework 4 discloses a method wherein the executing the particular one software component in the controlled execution environment employs a .NET Framework Client Profile resident on the user device (see .NET Framework Client Profile and project templates, pages 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the .NET Framework Client Profile as disclosed by .NET Framework 4 as one of the many design choices for “matching the requirements of the target device” of the method of Nagpal et al., Huang et al. and Maher et al., the motivation being to improve the deployment experience by having smaller download sizes and quicker install times and also providing a smaller redistribution package that installs the minimum set of client assemblies on the user's computer, without requiring the full version of the .NET Framework 4 to be present (see .NET Framework 4, when to use, page 2). This option would be particularly advisable for mobile lightweight target platforms.





Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 10-16, filed on 12/06/2020), with respect to the rejection of claims 1-17 under 35 USC § 101 as being directed to an abstract idea have been fully considered. With respect to step 2A, prong two, Applicant asserts “The claims are integrated into the practical application of an improvement in computer related technology. Specifically, the claims provide an improvement to the technical field of software distribution platforms. Such an improvement is explicitly set forth in the Specification. In particular, the controlled execution environment discussed in the claims provide improved overall system reliability, and provides an improved method of ensuring only authorized end users are able to access certain software components. See Specification [0072] and [0075]”. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection under 35 USC § 101 has been withdrawn.

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 16 and 17, filed on 12/06/2020), with respect to the rejection of claims 1-17 under 35 USC § 112(a) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 



Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 17-22, filed on 12/06/2020), with respect to the rejection of claims 1-17 under 35 USC § 112(b) have been fully considered and are persuasive, in part. Specifically, with respect to claims 1-7 and 9-17, Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejections were withdrawn. in claim 8, however, Applicant asserts “One having ordinary skill in the art would reasonably understand that the limitation of "the executing the particular one software component" is referencing "the particular one software component executing on the user device" of claim 1.” Examiner respectfully disagrees. Specifically, independent claim 1 recites "transmitting the data to the particular one software component executing on the user device", in which "executing" merely describes the software component. Claim 8, however, attempts to further limit a step of "executing" (i.e. "the executing"), which is not required by the method of independent claim 1. Therefore the claims are still rejected under 35 USC § 112(b) as further detailed above. In addition, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1-9, 11-17 and 21 in view of the amended language.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 22-24, filed on 12/06/2020), with respect to the rejection of claims 1-17 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent Literature
MacDonald (NPL 2010) disclose Pro WPF in C# 2010, including a summary of the .NET client profile as being a subset of the .Net Framework that doesn’t include server-side features.
Patent Literature
Lee et al. (US 2007/0086372 A1) disclose method and system for ubiquitous license and access using mobile communication devices, including users subscribing to service providers providing content in a limited channel limited to hardware owned by the subscriber.
Hashimoto et al. (US 2002/0053024 A1) disclose encrypted program distribution system using computer network, including encrypting a program according to the key unique to the chip of each tamper resistant processor for content distribution.
Lange et al. (US 2012/0072312 A1) disclose curated application store, including an overview of Microsoft.RTM. platform applications, Apple.RTM. platform applications, and Android.RTM. platform application.
Tom (US 2008/0148414 A1) discloses portable digital rights management (DRM), including a trusted DRM agent that includes a downloadable agent component.

Lewis (US 7,600,007 B1) discloses method and apparatus for event correlation in service level management (SLM), including instructions to restrict user access to Web server operating systems, and instructions to download a software application to multiple systems at one time.
Worely, Jr. et al. (US 7,073,059 B2) disclose secure machine platform that interfaces to operating systems and customized control programs, including restricting direct access to critical data and code images, by protecting them not only from operating systems and applications, but also from all other SPGS and SPK compartments..
Badenell et al. (US 7,685,598 B1) disclose desktop application framework, including a software catalog displaying available software for download for an operating system on which the desktop framework is running.
Ferguson et al. (US 8,799,680 B2) disclose transactional sealed storage, including enabling data to be accessed according to transactional properties and also enabling access to the data to be restricted to secured applications.
Dayan (US 9,391,826 B1) discloses collaborative web based applications, including running authenticated and secure web based applications.
Dunn (US 2007/0038765 A1) discloses user-centric consent management system and method, including determining whether client is authorized to access 
Morris (US 2007/0061396 A1) disclose methods, systems, and computer program products for providing service data to a service provider, including determining whether data is available and provider is authorized.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571) 270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/E.C./Examiner, Art Unit 3685 

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685